Citation Nr: 0535139	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection for bilateral flat 
feet.  The RO had previously denied the claim as not well-
grounded in August 1998; but re-adjudicated the claim in 
December 2002 under the Veterans Claims Assistance Act.  In 
October 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at the October 2004 Board hearing that 
he received private treatment in 1983 or 1984 for his 
bilateral flat feet, which is not reflected in the record.  
The veteran also testified that he had received treatment for 
his feet at the VA Medical Center/clinic in Biloxi, 
Mississippi in 1981.  The record shows that the RO requested 
all VA medical records from Biloxi dated from 1989, but not 
as far back as 1981.  As VA is on notice that such evidence 
exists and may be pertinent to the service connection claim 
for bilateral flat feet, VA must make attempt to obtain these 
records.  See 38 C.F.R. § 3.159(c)(1),(2) (2005).

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The veteran testified that he 
received private treatment for his flat 
feet in 1983 or 1984 from a Dr. Lane in 
Monroeville, Alabama.  The AMC should 
contact the veteran to provide 
additional contact information and the 
proper release forms; and if the veteran 
does so, the AMC should attempt to 
obtain these records.  All attempts to 
secure the requested evidence, as well 
as any records obtained, should be 
associated with the claims file. 

2.  The AMC should obtain any available 
treatment records from the VA Medical 
Center/Clinic in Biloxi, Mississippi 
dated from 1981 to 1989.  The AMC should 
indicate in its request that a response 
is necessary.  All attempts to secure 
the requested evidence, as well as any 
records obtained, should be associated 
with the claims file.

If, after making reasonable efforts to 
obtain the above-named records, the AMC 
is unable to secure same, the AMC must 
notify the veteran and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

3.  After completion of #1-2 above, 
please schedule the veteran for VA 
examination in order to determine the 
etiology of his flat feet.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner(s) should 
review the claims file prior to the 
examination of the veteran.  The examiner 
should provide an opinion as to whether 
it is very likely, as likely as not, or 
highly unlikely, that the veteran's 
bilateral flat feet began during service.  
The examiner must provide in detail the 
reasons and bases for any medical 
opinions given.  If it is not feasible to 
answer a particular question or follow a 
particular instruction, the examiner 
should indicate so and provide an 
explanation.
 
4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


